 Case 3:19-cv-02455-DMS-MDD Document 13 Filed 11/23/20 PageID.242 Page 1 of 1




                          United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Chris Langer

                                                        Civil Action No. 19-cv-02455-DMS-MDD

                                          Plaintiff,
                                   V.
MIDROS PROPERTIES, LLC, a                               CLERK'S DEFAULT JUDGMENT
California Limited Liability Company,                        IN A CIVIL CASE
and Does 1-10
                                        Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Plaintiff’s motion for default judgment for $4,000 in statutory damages and
$4,271.50 in attorney’s fees and costs. The Court ORDERS Defendant to provide van-accessible
parking at the Midway Wine & Spirits store located at 3040 Midway Drive, San Diego, California, in
compliance with the Americans with Disabilities Act Accessibility Guidelines. The Court DIRECTS
the Clerk of the Court to enter judgment against Defendant and in favor of Plaintiff.




Date:          11/23/20                                      CLERK OF COURT
                                                             JOHN MORRILL, Clerk of Court
                                                             By: s/ M. Exler
                                                                                   M. Exler, Deputy
